DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

   In view of the applicants’ arguments, restriction requirement has been withdrawn. Examiner has rejoined the non-elected invention claims 19-21along with group 1 claims 1-18 for examining.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to


Claims 1-9 12-19, 21 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No US10283330 B2 (US Patent 330).  Although the claims at issue are not identical, they are not patentably distinct from each other because both cover same subject matter and identical limitations and identical functional limitations.

  Referring to the claim 1,  US Patent 330 claim 1 recites; A system for plasma processing, comprising: a plasma chamber having a main electrode and an edge electrode; a first impedance matching circuit coupled to the main electrode; a second impedance matching circuit coupled to the edge electrode; a first radio frequency (RF) generator coupled to the first impedance matching circuit to provide a first RF signal to the first impedance matching circuit, wherein the first RF signal is generated based on a frequency of operation of the first RF generator; a second RF generator coupled to the second impedance matching circuit to provide a second RF signal to the second impedance matching circuit, wherein the second RF signal is generated based on the frequency of operation of the first RF generator.  (See column 38 and lines 20 to 45 – claim 1 limitations).  Hence, it is obvious double patenting rejection.

  Referring to the claim 2,  US Patent 330 claim 1 teaches the  system of claim 1, Claim 1 further recites wherein the second RF generator is configured to receive a first measurement of a variable associated with an output of the first impedance matching See column 38 lines 20 to 46).  Hence, it is obvious double patenting rejection.

Referring to the claim 3, US Patent 330 claim 1 teaches the system of claim 2, Claim 2 of US Patent 330 teaches wherein the magnitude is changed after the second RF signal is generated and after the phase of the second RF signal is modified (See claim 2 column 38 lines 47 to 49).   Hence, it is obvious double patenting rejection.

Referring to the claim 4, US Patent 330 claim 1 teaches the system of claim 2, Claim 5 of US patent 330 wherein the first measurement is received from the output of the first impedance matching circuit, wherein the second measurement is received from the output of the second impedance matching circuit (See claim 5 column 38 lines 57 to 60). Hence, it is obvious double patenting rejection.

Referring to the claim 5, US Patent 330 claim 1 teaches the system of claim 2, Claim 3 of US Patent 330 teaches wherein the second RF generator is configured to modify the phase of the second RF signal to achieve a phase of the first measurement See claim 3).  Hence, it is obvious double patenting rejection.

Referring to the claim 6, US Patent 330 claim 1 teaches the system of claim 2, US Patent 330 claim 4 recites wherein the variable associated with the second RF generator is different from the variable associated with the outputs of the first and second impedance matching circuits (See claim 4 lines 53 to 56).  Hence, it is obvious double patenting rejection.

Referring to the claim 7, US Patent 330 claim 1 teaches the system of claim 1, US patent 330 Claim 7 recites wherein the second RF generator is controlled to have a frequency of operation that is within a pre-determined range from the frequency of operation of the first RF generator.  (See claim 7 column 38 lines 64 to 67). Hence, it is obvious double patenting rejection.

Referring to the claim 8, US Patent 330 claim 1 teaches the system of claim 1, wherein the main electrode is configured to support a substrate to process the substrate at a center region within the plasma chamber and the edge electrode is configured to process the substrate at the edge region.  (Claim 1 further teaches this limitation see claim 43 to 46). Hence, it is obvious double patenting rejection.

Referring to the claim 9, US Patent 330 claim 1 teaches the system of claim 1, wherein the main electrode is a chuck, and the edge electrode is an edge ring or a See claim 6 teaches these limitations). Hence, it is obvious double patenting rejection.

Referring to the claim 12, US patent 330 claim 8 recites A system for plasma processing, comprising: a first radio frequency (RF) generator having a frequency of operation, wherein the first RF generator is configured to generate a first RF signal; a second RF generator configured to generate a second RF signal based on the frequency of operation of the first RF generator, wherein the second RF generator is configured to receive a first measurement of a variable associated with an output of a first impedance matching circuit, wherein the second RF generator is configured to receive a second measurement of the variable associated with an output of a second impedance matching circuit, wherein the second RF generator is configured to modify a phase of the second RF signal based on the first measurement and the second measurement.  (See column 39 claim 8 lines 1-25).  Hence, it is obvious double patenting rejection.

Referring to the claim 13, US Patent 330 claim 8 teaches the system of claim 12, wherein the second RF generator is configured to change a magnitude of a variable associated with the second RF generator to achieve a pre-determined factor (See claim 8 column 39 lines 23 to 25).  Hence, it is obvious double patenting rejection.

Referring to the claim 14, US Patent 330 claim 8 teaches the system of claim 13, wherein the magnitude is changed after the second RF signal is generated and after .  (See claim 9).  Hence, it is obvious double patenting rejection.

Referring to the claim 15, US Patent 330 claim 8 teaches the system of claim 13, wherein the variable associated with the second RF generator is different from the variable associated with the outputs of the first and second impedance matching circuits.  (See claim 11 column 39 lines 33 to 35).  Hence, it is obvious double patenting rejection.

Referring to the claim 16, US Patent 330 claim 8 teaches the system of claim 12, wherein the first measurement is received from the output of the first impedance matching circuit, and the second measurement is received from the output of the second impedance matching circuit (See claim 12 column 39 lines 12).  Hence, it is obvious double patenting rejection.

Referring to the claim 17, US Patent 330 claim 8 teaches the system of claim 12, wherein the second RF generator is configured to modify the phase of the second RF signal to achieve a phase of the first measurement that is within a pre- set range from a phase of the second measurement (See claim 13 column 39 lines 33 to 35).  Hence, it is obvious double patenting rejection.

Referring to the claim 18, US Patent 330 claim 8 teaches the system of claim 12, wherein the second RF generator is controlled to have a frequency of operation that See column 39 lines 40 to 43).  Hence, it is obvious double patenting rejection.


Referring to the claim 19, US Patent 330 claim 14 teaches the A radio frequency generator (RF) comprising: a power supply configured to generate an RF signal based on a frequency of operation of another RF generator; a processor interfaced with the power supply, wherein the processor is configured to receive a first measurement of a variable associated with an output of a first impedance matching circuit that is coupled to the other RF generator, wherein the processor is configured to receive a second measurement of the variable associated with an output of a second impedance matching circuit that is coupled to the power supply, wherein the processor is configured to modify a phase of the RF signal based on the first measurement and the second measurement. (See claim 14 column 40 lines 1 to23).   Hence, it is obvious double patenting rejection.

Referring to the claim 21, US Patent 330 claim 14 teaches the radio frequency generator is claim 19, wherein the processor is configured to change a magnitude of a variable associated with the power supply to achieve a pre- determined factor (See claim 14 column 40 lines 19 to 23). Hence, it is obvious double patenting rejection.

Conclusion

Claims 1-9, 12-19 and 21 are rejected
Claims 10, 11, 20 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/17/2021